PER CURIAM.
The Director of Revenue appeals the trial court’s ruling setting aside the revocation of Jeffrey McGill’s driving privilege after a trial de novo. The court found that the Director did not establish a prima facie case for revocation under § 302.505, RSMo Supp.1997. The court concluded that the Director had failed to prove that McGill had been driving within the .meaning of the statute.
The motion to dismiss the appeal filed by the Respondent on the ground that the appeal is moot because the appellant has acquiesced in the judgment is dispositive. Respondent cites as authority Lacy v. Director of Revenue, 9 S.W.3d 1 (Mo.App. 2000). The Director provides no analysis or criticism of Lacy, and elects not to contest the motion to dismiss.
Accordingly, the appeal of the Director of Revenue is hereby ordered dismissed.